12-3723
Cayuga Indian Nation of New York v. Seneca County, New York


                             UNITED STATES COURT OF APPEALS 

                                        FOR THE SECOND CIRCUIT                      

                                              _______________             

                                            August Term, 2013 

                  (Argued: January 7, 2014               Decided: July 31, 2014) 

                                            Docket No. 12‐3723 

                                              _______________                       
 
 
                              CAYUGA INDIAN NATION OF NEW YORK, 
                                               
                                                                             Plaintiff ‐ Appellee, 
                                                 
                                              —v.— 
                                                 
                                     SENECA COUNTY, NEW YORK, 
                                                 
                                                                       Defendant ‐ Appellant. 
                                                      
                                              _______________                       

B e f o r e:  

                 KATZMANN, Chief Judge, JACOBS and CARNEY, Circuit Judges.  

                                              _______________  

 
       Appeal from a district court order preliminarily enjoining Seneca County 
from foreclosing upon certain parcels of the Cayuga Indian Nation of New York’s 
real property to satisfy unpaid ad valorem property taxes. We conclude, in light of 
recent Supreme Court guidance, that tribal sovereign immunity from suit bars the 
County’s proceedings against the Nation and therefore AFFIRM the order of the 
district court.  
 
                                   _______________                      
 
              PHILIP G. SPELLANE (Daniel J. Moore, James P. Nonkes, on the brief), 
                    Harris Beach PLLC, Pittsford, N.Y., for Defendant‐Appellant. 
 
              DAVID W. DEBRUIN, Jenner & Block LLP, New York, N.Y. (Joshua M. 
                    Segal, Jenner & Block LLP, New York, N.Y., Daniel French, Lee 
                    Alcott, French‐Alcott, PLLC, Syracuse, N.Y., on the brief), for 
                    Plaintiff‐Appellee. 
               
              Andrew D. Bing, Deputy Solicitor General, Barbara D. Underwood, 
                    Solicitor General, Eric T. Schneiderman, Attorney General, for 
                    amicus curiae the State of New York. 
               
              Elizabeth Ann Peterson, William B. Lazarus, Steven E. Miskinis, 
                    Attorneys, Robert G. Dreher, Acting Assistant Attorney 
                    General, United States Department of Justice, Environment 
                    and National Resources Division, for amicus curiae the United 
                    States. 
               
                                   _______________                      
                         
PER CURIAM: 

      We are called upon to review an order of the United States District Court 

for the Western District of New York (Charles J. Siragusa, District Judge), which 

preliminarily enjoined defendant‐appellant Seneca County, New York from 



 
                                         2
foreclosing upon certain real property owned by plaintiff‐appellee the Cayuga 

Indian Nation of New York (“Cayuga Nation”).  

       Our standard of review of a district court’s decision to grant or deny a 

preliminary injunction is well established, as are the general requirements placed 

upon a party seeking a preliminary injunction. See Oneida Nation of N.Y. v. Cuomo, 

645 F.3d 154, 164 (2d Cir. 2011).  The only issue in dispute in this appeal is 

whether the district court properly determined that the Cayuga Nation was likely 

to succeed on the merits. We review the legal conclusions underlying the district 

court’s decision de novo and the district court’s factual determinations for clear 

error. See id.  

       Seneca County initiated foreclosure proceedings against certain of the 

Cayuga Nation’s real property in an attempt to recover uncollected ad valorem 

property taxes. After invoking the doctrine of tribal sovereign immunity and our 

vacated decision in Oneida Indian Nation of N.Y. v. Madison County, 605 F.3d 149 

(2d Cir. 2010), vacated, 131 S. Ct. 704 (2011), the district court preliminarily 

enjoined the County’s foreclosure proceedings. Seneca County timely appealed 

the district court’s order, contending that we should limit the doctrine of tribal 



                                            3
immunity from suit so as to permit states to bring foreclosure suits to recover 

uncollected taxes levied against the property of Indian tribes.  

      Seneca County acknowledges that our opinion in Madison County squarely 

addressed the question presented here and held that tribal sovereign immunity 

from suit bars these foreclosure actions, see 605 F.3d at 156–60, but the County 

emphasizes that the Supreme Court’s decision to vacate our opinion leaves this 

panel free from otherwise binding precedent and urges us to conclude that 

Madison County misconstrued Supreme Court precedent regarding the doctrine of 

tribal sovereign immunity. The State of New York, appearing as amicus curiae, 

further contends that the vacatur of our prior opinion casts substantial doubt on 

the correctness of the reasoning of Madison County.  

      We need not attempt to discern the implied message communicated by the 

vacatur of our prior opinion because the Supreme Court has since issued further 

guidance regarding both the continuing vitality of the doctrine of tribal sovereign 

immunity from suit and the propriety of drawing distinctions that might 

constrain the broad sweep of that immunity in the absence of express action by 

Congress. In Michigan v. Bay Mills Indian Community, 134 S. Ct. 2024 (2014), the 


 
                                          4
Supreme Court once again held that tribes retain, as “‘a necessary corollary to 

Indian sovereignty and self‐governance,’” a common‐law immunity from suit. Id. 

at 2030 (quoting Three Affiliated Tribes of Fort Berthold Reservation v. World Eng’g, 

P.C., 476 U.S. 877, 890 (1986)). Under this “settled law,” id. at 2030–31 (quoting 

Kiowa Tribe of Okla. v. Mfg. Techs., Inc., 523 U.S. 751, 756 (1998)), courts must 

“dismiss[] any suit against a tribe absent congressional authorization (or a 

waiver),” id. at 2031. This treatment of tribal sovereign immunity from suit is an 

avowedly “broad principle,” id. at 2031, and the Supreme Court (like this Court) 

has “thought it improper suddenly to start carving out exceptions” to that 

immunity, opting instead to “defer” to the plenary power of Congress to define 

and otherwise abrogate tribal sovereign immunity from suit, id. (quoting Kiowa, 

523 U.S. at 758). 

      Therefore we decline, as has the Supreme Court, to read a “commercial 

activity” exception into the doctrine of tribal sovereign immunity from suit, see id.; 

Kiowa, 523 U.S. at 758, and we decline to draw the novel distinctions—such as a 

distinction between in rem and in personam proceedings—that Seneca County has 

urged us to adopt, see Bay Mills, 134 S. Ct. at 2031; see also The Siren, 74 U.S. 152, 



                                            5
154 (1868) (“[T]here is no distinction between suits against the government 

directly, and suits against its property.”). 

      Notwithstanding Seneca County and the State of New York’s vigorous 

argument, we read no implied abrogation of tribal sovereign immunity from suit 

into City of Sherrill, N.Y. v. Oneida Indian Nation of N.Y., 544 U.S. 197 (2005), or 

County of Yakima v. Confederated Tribes & Bands of the Yakima Indian Nation, 502 U.S. 

251 (1992). Such implied abrogation would be clearly at odds with the Supreme 

Court’s solicitous treatment of the common‐law tribal immunity from suit—as 

opposed to immunity from other, largely prescriptive, powers of the states such 

as the levying of taxes. See Madison County, 605 F.3d at 156–59. And implied 

abrogation would also run counter to the principle that we must “‘defer’ to 

Congress about whether to abrogate tribal [sovereign] immunity,” Bay Mills, 134 

S. Ct. at 2031 (quoting Kiowa, 523 U.S. at 758). 

      In short, in the absence of a waiver of immunity by the tribe, “[u]nless 

Congress has authorized [the] suit, . . . precedents demand,” id. at 2032, that we 




 
                                            6
affirm the district court’s injunction of the County’s foreclosure proceedings 

against the Cayuga Nation’s property.1 

       Accordingly, the order of the district court is AFFIRMED. 




       1  Seneca County also contends that the Cayuga Nation has either waived 
sovereign immunity or should be otherwise estopped from asserting the defense based 
on the Nation’s arguments before the New York Court of Appeals in Cayuga Indian 
Nation of New York v. Gould, 930 N.E.2d 233 (N.Y. 2010). See Br. of Defendant‐Appellant at 
30–32. “[T]o relinquish its immunity, a tribe’s waiver must be ‘clear,’” C & L Enters., Inc. 
v. Citizen Band Potawatomi Indian Tribe of Okla., 532 U.S. 411, 418 (2001) (quoting Okla. Tax 
Commʹn v. Citizen Band Potawatomi Tribe of Okla., 498 U.S. 505, 509 (1991)), and thus it 
“’cannot be implied but must be unequivocally expressed,’” Santa Clara Pueblo v. 
Martinez, 436 U.S. 49, 58 (1978) (quoting United States v. Testan, 424 U.S. 392, 399 (1976)). 
None of the statements cited by the County represents an unequivocal expression by the 
Cayuga Nation that it has waived its immunity from suit with respect to the parcels in 
question.  

                                              7